Citation Nr: 1642070	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-30 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for right ear hearing loss incurred as a result of surgery performed at the VA Medical Center (VAMC) in Buffalo, New York, in August 2009. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Purdum, Counsel
INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of a Regional Office (RO) of the Department of Veterans  Affairs (VA).

In July 2013, a Board video-conference hearing was held before the undersigned; a transcript of the hearing is of record.

In April 2014, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that VA fault in performing August 2009 surgery on the right ear in an attempt to improve conductive hearing loss caused additional right ear hearing loss.  He also contends that had VA correctly performed and/or interpreted the testing done prior to the surgery (i.e. computed tomography (CT) and magnetic resonance imaging (MRI)), it would have discovered that the small bones in his ear were already damaged.  In turn, this discovery would have resulted in the surgery not being performed. 

The Board, in its April 2014 remand, requested that the AOJ obtain report of the Veteran's VA MRI dated prior to his August 2009 surgery, among other records, including report of his pre-operative CT scan.  Only the July 2009 CT scan is of record.  The AOJ specifically requested the MRI from the VAMC in Buffalo, New York in April 2014.  In the October 2014 Supplemental Statement of the Case (SSOC), the AOJ reported that evidence considered included report of the VA MRI, added to the claims file on April 22, 2014; however review of the claims file and specifically, those records dated as entered on April 22, 2014, indicates that the report added at that time is of the CT scan and not the MRI.  While it appears that the VA examiner who offered a September 2014 opinion reported that an MRI was a poor study to evaluate bony structures, it remains that the VA MRI report is not of record.  On remand, the AOJ should attempt to obtain and associate with the claims file the appellant's VA MRI dated prior to his August 2009 surgery.

The Board also requested that the AOJ obtain and associate with the claims file the Veteran's private treatment records from Dr. Diaz.  In an April 2014 letter, the AOJ requested that the appellant authorize VA to obtain such records; to date, he has not responded.  On remand, the AOJ should provide the Veteran a final opportunity to supplement the record with his private treatment records from Dr. Diaz or authorize VA to do so.  
 
Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain records of any VA MRI of the right ear area performed between April 2007 and August 2009, prior to the August 2009 VA surgery.  If necessary, confirm with the Veteran the approximate date the MRI took place, along with the location of the testing, if either of these facts is known by him.  If no such record is available from VA, a negative reply is required.

2. Make arrangements to obtain the Veteran's private treatment records from Dr. Diaz.  

3. If any additional VA or private treatment records are added to the claims file as a result of the development requested above, forward the claims file to the otolaryngologist (ENT) who submitted the September 2014 opinion, or a suitable substitute.  If any party determines that additional physical examination is required, so schedule the Veteran.  The examiner should respond to the Board's prior inquiries if there is any new evidence that would change the prior opinions, to include:

(a) What is the likelihood, likely, as likely as not, or unlikely, that a CT scan of the right ear area such as the one performed on the appellant in July 2009, or a separate MRI, could have discovered the damage to the appellant's right ear found during the August 2009 right ear surgery?  

(b) Were there any additional non-surgical diagnostic tests that could have been performed prior to the August 2009 surgery, which likely would have discovered the damage to the appellant's right ear found during the August 2009 surgery? 

(c) Did VA medical personnel exercise the degree of skill and care ordinarily required of the medical profession in testing the appellant for right ear damage prior to initiating and performing the August 2009 surgical procedure? 

(d) Was there carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on VA's part in not detecting the damage to the appellant's right ear (i.e., on CT scan and/or MRI) prior to the August 2009 right ear surgery, and thus proceeding with the surgery on August 20, 2009? Would the surgery have been appropriate had the damage to the appellant's right ear (i.e., on CT scan and/or MRI) been detected in advance?

4. Thereafter, adjudicate the claim on appeal and furnish the appellant a SSOC if the matter is not resolved to his satisfaction.  Provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




